2020 IL App (1st) 171399
                                           No. 1-17-1399
                                         December 31, 2020

                                                                                   FIRST DIVISION



                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS, )                      Appeal from the Circuit Court
                                     )                      Of Cook County.
     Plaintiff-Appellee,             )
                                     )                      No. 16 CR 2005
     v.                              )
                                     )                      The Honorable
MARIO LAWRENCE,                      )                      Luciano Panici,
                                     )                      Judge Presiding.
     Defendant-Appellant.            )



              PRESIDING JUSTICE WALKER delivered the judgment of the court, with opinion.
              Justices Pierce and Coghlan concurred in the judgment and opinion.


                                               OPINION

¶1              The trial court found Mario Laurence guilty of home invasion. (Although the State

     spelled the defendant’s name “Lawrence” on the indictment, the defendant clarified in his

     testimony that he spells his name “Laurence.”) In support of his motion for a new trial, Laurence

     presented a purported lease that listed him as a tenant of the home he allegedly invaded. The trial

     court denied the motion for a new trial, entered an order of protection against Laurence, and

     assessed certain fines, fees, and costs as part of Laurence’s sentence. Laurence argues on appeal
No. 1-17-1399


     that the State did not prove home invasion, the court did not meet the statutory requirements for

     an order of protection, and the court made mistakes in its assessment of fines, fees, and costs.

¶2                We hold that the purported lease constitutes unrefuted admissible evidence that the

     lease named Laurence as a tenant, but we affirm the conviction for home invasion because the

     victim had thrown Laurence out of the home. We agree with Laurence that the trial court did not

     meet the statutory requirements for entry of an order of protection. Supreme Court rules preclude

     us from addressing the argument about fines, fees, and costs.

¶3                                       I. BACKGROUND

¶4                Tasha Arrington married Laurence in 2014, and they shared a house in Sauk Village.

     In July 2015, Laurence left after a fight with Arrington. Arrington put his clothes outside the

     house and did not permit him to reenter. On January 5, 2016, Laurence entered Arrington’s

     bedroom and told Arrington’s boyfriend, Wardell Williams, to leave. Arrington called police

     around 3:30 a.m. to report a home invasion in progress. Laurence left before police arrived. Police

     later arrested Laurence. A grand jury indicted Laurence on charges of home invasion and

     kidnaping.

¶5                At the bench trial, Arrington testified that she changed the locks on the house when

     she kicked Laurence out in July 2015. They arranged for times for him to see his children. When

     Arrington picked up the children from a visit on January 4, 2016, she reminded Laurence that they

     had divorce proceedings scheduled for the following day. She awoke in the middle of the night

     when Laurence, in her bedroom, told her and Williams to “Get the F up.” Laurence said to

     Williams, “what the F you doing in my house, this my wife, get up before I blow your head off.”

     After Williams left, Laurence punched Arrington in the face, and then on her sides as she curled

                                                    2
No. 1-17-1399


     into a ball and covered her face. The beating stopped, the door slammed, and Arrington looked

     up to see her 10-year-old daughter crying. Arrington told her daughter to dial 911. Arrington

     checked the house to make sure all doors were locked and Laurence had gone. The officer who

     responded to the call checked the house with her and found a window broken in the attached

     garage and a brick inside the garage under the broken window.

¶6              Williams corroborated Arrington’s testimony about being awoken by Laurence’s

     threats, and Williams’s exit. The parties stipulated that Officer Bugajski would testify that he

     responded to the 911 call, and he found the broken garage window and the brick under the

     window. The parties further stipulated that Bugajski would testify that Arrington’s face had

     swollen where Arrington said Laurence hit her.

¶7              Laurence testified that he always retained his keys to the house, and Arrington must

     not have changed the locks because his keys continued to work. Laurence said he lived with

     relatives, and for a few weeks in October 2015, he stayed in the house in Sauk Village with

     Arrington. He used his keys to enter the house on January 5, 2016. He did not enter through the

     attached garage. He did not threaten Williams, and he did not hit Arrington.

¶8              The court found Arrington credible and Laurence not credible. The court held that the

     State did not prove kidnaping, but it proved home invasion.

¶9              In a motion for a new trial, Laurence contended that new evidence would show he did

     not commit home invasion because he had a right to enter the house. The court heard evidence in

     support of the motion. Lyn Taylor testified that, in November 2014, Arrington and Laurence came

     to the rental store Taylor managed. For the merchandise Arrington and Laurence sought to rent,

     they needed to prove residency. They presented to Taylor a copy of a document and told her the

                                                   3
No. 1-17-1399


   document was their lease for their Sauk Village home. The document Taylor identified as the one

   Arrington used lists both Arrington and Laurence as tenants of that home.

¶ 10            The trial court first said that Taylor apparently could not authenticate the document,

   then held that even if the lease named Laurence as a tenant, he remained guilty of home invasion

   because Arrington had thrown him out and changed the locks. The court sentenced Laurence to

   six years in prison and assessed fines, fees, and costs.

¶ 11            Arrington petitioned for an order of protection, restating the testimony about the

   incident on January 5, 2016, as grounds for the order. The court heard Arrington’s brief testimony

   in support of the petition and said, “All right. Order of protection is granted.” The written order

   of protection includes no further findings. Laurence now appeals.

¶ 12                                      II. ANALYSIS

¶ 13            On appeal, Laurence argues (1) his rights as a tenant preclude a finding that he

   committed home invasion, (2) the court failed to make the findings necessary for an order of

   protection, and (3) the court erred in its assessment of fines and fees.

¶ 14                                    A. Home Invasion

¶ 15            Laurence’s appeal raises a question of law as to whether a person can commit a home

   invasion in violation of section 19-6 of the Criminal Code of 2012 (Criminal Code) (720 ILCS

   5/19-6 (West 2016)) when the lease for the invaded property lists him as a tenant. Because

   Laurence raises a question of the interpretation of a statute, we review the issue de novo. People

   v. McFadden, 2016 IL 117424, ¶ 26.




                                                   4
No. 1-17-1399


¶ 16            The State contends that Laurence failed to authenticate the lease. Laurence offered the

   putative lease as evidence that he retained an interest in the house as a tenant. He asks the court

   to accept the document as proof of that interest. We find that Illinois Rule of Evidence 803(15)

   (eff. Apr. 26, 2012) governs the document’s admissibility. That rule provides:

                “The following are not excluded by the hearsay rule ***:

                                                ***

                        (15) Statements in Documents Affecting an Interest in Property. A statement

                contained in a document purporting to establish or affect an interest in property if the

                matter stated was relevant to the purpose of the document, unless dealings with the

                property since the document have been made inconsistent with the truth of the

                statement or the purport of the document.” Ill. R. Evid. 803 (eff. Apr. 26, 2012).



¶ 17            We found no case interpreting the rule, and few cases from other jurisdictions

   interpreting similar rules. Rule 803(15) of the Michigan Rules of Evidence (Mich. R. Evid.

   803(15) (eff. Jan. 2, 2018)) matches the language of Rule 803(15) of the Illinois Rules of Evidence

   (Ill. R. Evid. 803(15) (eff. Apr. 26, 2012)). In Botsford General Hospital v. Citizens Insurance

   Co., 489 N.W.2d 137, 141-43 (Mich. Ct. App. 1992), the court found that the rule made

   documents admissible because of their

                “indicia of trustworthiness: (1) the circumstances in which dispositive instruments are

                made and the financial interests at stake promote reliability; (2) the fact that the recital

                is in writing eliminates the danger of inaccuracy of transmission; (3) since the

                statement must be germane to the purpose of the document, a protest would be
                                                     5
No. 1-17-1399


                expected about an untrue fact intrinsic to the transaction; and (4) the exception does

                not apply if dealings with the property have been inconsistent with the tenor of the

                document.” (Internal quotation marks omitted.)

¶ 18            We find a useful application of the rule in Madden v. State, 799 S.W.2d 683 (Tex.

   Crim. App. 1990). In Madden, the State sought to prove that Herbert, a murder victim, had owned

   a gun that Madden sold. The trial court permitted the State to present a list in Herbert’s

   handwriting of the serial numbers of the guns he owned. The appellate court applied Texas Rule

   of Civil Evidence 803(15) (eff. 1983), which matches the language of the Illinois rule. Madden,
799 S.W.2d at 698. The Madden court held:

                   “[R]ecitals contained in documents affecting interests in property are

                   admissible as proof of the matters asserted and are strong evidence concerning

                   such matters. [Citation.] This hearsay exception is based upon the reliability of

                   such documents. [Citation.] *** [T]he court of appeals construed Texas Rule

                   803(15) to relate to recitals or statements made in deeds, leases, mortgages,

                   and other such documents affecting an interest in property. *** Additionally,

                   this Court has expressed that an exception to the hearsay rule should be

                   liberally construed, but not mechanistically applied. [Citation.]

                            *** [T]he document is a list of the weapons which Herbert owned

                   and their corresponding serial numbers, thus indicating his interest in the

                   property. Secondly, the document bears more than an adequate indicia of

                   reliability. *** It is reasonable to assume *** that Herbert made this list for his

                   own protection, i.e. insurance purposes, in case of theft or loss of one or all of

                                                    6
No. 1-17-1399


                   the weapons, and the recitals therein are germane to the purpose of the

                   document.” (Emphasis and internal quotation marks omitted) Madden, 799
S.W.2d at 698.

¶ 19            The court found no error in the admission of the list into evidence.

¶ 20            Here, Taylor testified that Arrington and Laurence gave her a copy of the lease to meet

   the requirements for the rental they sought. Laurence’s rights as a tenant were germane to the

   purpose of the lease. We find Taylor’s unrebutted testimony sufficient to support a finding that

   the document is the lease for the Sauk Village home.

¶ 21            Section 19-6 of the Criminal Code provides:

                       “(a) A person who is not a peace officer acting in the line of duty commits

                home invasion when without authority he or she knowingly enters the dwelling

                place of another when he or she knows or has reason to know that one or more

                persons is present or he or she knowingly enters the dwelling place of another and

                remains in the dwelling place until he or she knows or has reason to know that

                one or more persons is present *** and

                               ***

                               (2) Intentionally causes any injury *** to any person or persons

                       within such dwelling place ***

                                               ***

                       (d) For purposes of this Section, `dwelling place of another’ includes a

                dwelling place where the defendant maintains a tenancy interest but from which


                                                   7
No. 1-17-1399


                the defendant has been barred by a divorce decree, judgment of dissolution of

                marriage, order of protection, or other court order.” 720 ILCS 5/19-6 (West 2016).

¶ 22            No divorce decree, order of protection, or other court order barred Laurence from the

   Sauk Village home. The State, relying on People v. Howard, 374 Ill. App. 3d 705 (2007), argues

   that Laurence had no right to enter the property because he no longer lived there. The Howard

   court held that “an estranged spouse cannot avoid prosecution for home invasion unless he has

   both a tenancy interest and a possessory interest. *** [Defendant] had no possessory interest ***

   because he was no longer living in the town house.” (Emphasis omitted.) Howard, 374 Ill. App.
3d at 712.

¶ 23            Howard accords with the reasoning of cases from other jurisdictions interpreting

   similar home invasion and burglary statutes. In Commonwealth v. Robbins, 662 N.E.2d 213, 220

   (Mass. 1996), the court held that in determining a defendant’s right to enter his or her spouse’s or

   ex-spouse’s property, the trier of fact should consider “the marital status of the parties, *** the

   existence of any legal orders against the defendant, extended periods of separation, the names on

   leases or documents of title, the acknowledgment by the defendant that he has no right to enter

   the premises, and the method of entry.” See also People v. Sears, 401 P.2d 938, 944 (Cal. 1965).

   The court in People v. Hollenbeck, 944 P.2d 537, 539 (Colo. App. 1996), applied the Robbins

   factors in a case factually similar to the case before us. The Hollenbeck court said:

                “Defendant’s wife testified that approximately two and one-half months before

                the burglary they had had an argument and separated and she had told him that

                she wanted a divorce and that he was no longer welcome in the home.

                Accordingly, he left and took many of his personal belongings, including most of

                                                   8
No. 1-17-1399


                his clothes. She later informed defendant that she had seen an attorney in regard

                to filing a divorce and that she had changed the locks on the home.” Hollenbeck,
944 P.2d at 539-40.

¶ 24            The court found the evidence sufficient to sustain a burglary conviction. Hollenbeck,
944 P.2d at 540.

¶ 25            According to Arrington’s testimony, which the trial court found credible, Arrington

   changed the locks on the home and put Laurence’s clothing outside when he left the home in July

   2015. Laurence did not live in the Sauk Village home when he entered it on January 5, 2016. His

   use of a brick, breaking a window to gain entry, further supports a finding that he had no right to

   enter. See Parham v. State, 556 A.2d 280, 284 n.3 (Md. Ct. Spec. App. 1989).

¶ 26            Applying the reasoning of Howard, Robbins, and Hollenbeck, we find that the

   evidence as a whole shows that Laurence had no right to enter the Sauk Village home during the

   night of January 5, 2016, despite the inclusion of his name on the lease. The evidence supports

   the trial court’s finding that Laurence committed home invasion.

¶ 27                                  B. Order of Protection

¶ 28            Laurence next contends that we should reverse the order of protection because the trial

   court failed to make statutorily required findings. Again, we review the issue of statutory

   interpretation de novo. McFadden, 2016 IL 117424, ¶ 26.

¶ 29            Section 214(c) of the Domestic Violence Act, concerning orders of protection,

   provides:




                                                   9
No. 1-17-1399


                       “(1) In determining whether to grant a specific remedy, other than

                payment of support, the court shall consider relevant factors, including but not

                limited to the following:

                               (i) the nature, frequency, severity, pattern and consequences of the

                       respondent’s past abuse, neglect or exploitation of the petitioner or any

                       family or household member, including the concealment of his or her

                       location in order to evade service of process or notice, and the likelihood

                       of danger of future abuse, neglect, or exploitation to petitioner or any

                       member of petitioner’s or respondent’s family or household; ***

                                                        ***

                       (3) *** [T]he court shall make its findings in an official record or in

                writing, and shall at a minimum set forth the following:

                               (i) That the court has considered the applicable relevant factors

                       described in paragraphs (1) and (2) of this subsection.

                               (ii) Whether the conduct or actions of respondent, unless

                       prohibited, will likely cause irreparable harm or continued abuse.

                               (iii) Whether it is necessary to grant the requested relief in order to

                       protect petitioner or other alleged abused persons.” 750 ILCS 60/214(c)

                       (West 2016).




                                                   10
No. 1-17-1399


¶ 30            Because the trial court did not comply with section 214, we reverse the order of

   protection and remand for further proceedings on the petition. See People ex rel. Minteer v. Kozin,

   297 Ill. App. 3d 1038, 1043 (1998).

¶ 31                                  C. Fines, Fees, and Costs

¶ 32            Finally, Laurence objects to several of the fines, fees, and costs the trial court imposed

   as part of the sentence. Illinois Supreme Court Rule 472 (eff. May 17, 2019) now bars this court

   from granting Laurence the relief he seeks. Rule 472 provides:

                        “(a) In criminal cases, the circuit court retains jurisdiction to correct the

                following sentencing errors at any time following judgment and after notice to the

                parties ***:

                                (1) Errors in the imposition or calculation of fines, fees,

                        assessments, or costs;

                                                 ***

                        (c) No appeal may be taken by a party from a judgment of conviction on

                the ground of any sentencing error specified above unless such alleged error has

                first been raised in the circuit court.” Ill. S. Ct. R. 472 (eff. May 17, 2019).

¶ 33            Because the record does not show that the trial court addressed the alleged

   improprieties in the assessment of fines, fees, and costs, we cannot address the issue on this

   appeal. See People v. Whittenburg, 2019 IL App (1st) 163267, ¶ 6. We remand to the trial court

   to permit Laurence to file a motion to correct the fines, fees, and costs. See People v. Williams,

   2020 IL App (1st) 163417, ¶ 93.



                                                    11
No. 1-17-1399


¶ 34                                   III. CONCLUSION

¶ 35            Under Illinois Rule of Evidence 803(15) (eff. Apr. 26, 2012), the store manager’s

   testimony about the use Arrington and Laurence made of the lease sufficiently supports the

   admission of the lease into evidence, and the lease lists Laurence as a tenant for the Sauk Village

   home. However, the evidence that Arrington changed the locks to keep Laurence out of the home

   and that Laurence broke a window to gain entry against Arrington’s wishes supports the

   conviction for home invasion. The trial court did not make the findings necessary for an order of

   protection. Rule 472 bars us from addressing Laurence’s arguments regarding fines, fees, and

   costs. We affirm the conviction, reverse the order of protection, and remand for further

   proceedings.

¶ 36            Affirmed in part, reversed in part, and remanded.




                                                 12
No. 1-17-1399



                                  No. 1-17-1399


Cite as:                 People v. Lawrence, 2020 IL App (1st) 171399


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 16-CR-2005;
                         the Hon. Luciano Panici, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Erin Sostock, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan
for                      J. Spellberg, Destinee M. Montalvo, and Kathryn A. Schierl,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                          13